Citation Nr: 1634127	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  02-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for narcolepsy.

2.  Entitlement to a separate compensable initial rating for confusion, irritability, and/or sexual dysfunction associated with narcolepsy, to include as due to medications for narcolepsy.

3.  Entitlement to service connection for a low back disability, to include as secondary to narcolepsy.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1967.  The Veteran passed away in January 2009.  The appellant is the Veteran's surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2007 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board remanded the issue of entitlement to an initial rating in excess of 10 percent for narcolepsy in October 2014.  The Board remanded the issue of entitlement to a low back disability in March 2012, March 2013, and October 2014.

In September 2006, the Veteran and the appellant testified at a hearing before the undersigned Veterans Law Judge.  The hearing focused on issues no longer on appeal, to include entitlement to service connection for narcolepsy.  The hearing did, however, include testimony relevant to the issues on appeal.  A transcript of the hearing is associated with the record.

In an October 2011 letter, the RO determined that the appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the Veteran's appeals pending at the time of his death.  The appellant retains the Veteran's docket number before the Board.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1000.

In multiple VA Forms 9, Appeal to Board of Veterans' Appeals, received in January 2014, October 2015, and January 2016, the appellant requested a Board hearing via video conference and a Board hearing in Washington, DC, as to the claim for a higher initial rating for narcolepsy.  The Board therefore contacted the appellant's representative to clarify which type of Board hearing the appellant desired.  However, in March 2016, the appellant's representative indicated that, upon further communication with the appellant, the appellant no longer wanted a Board hearing.  A request for a hearing may be withdrawn by an appellant's representative with consent of the appellant.  See 38 C.F.R. § 20.704(e) (2015).  Therefore, the appellant's requests for a Board hearing are considered withdrawn.

The record reflects that the Veteran was granted disability benefits by the Social Security Administration from December 1997 based on a primary diagnosis of degenerative disc disease of the lumbosacral spine and a secondary diagnosis of narcolepsy.  The record also contains statements from the Veteran and the appellant to the effect that the Veteran's narcolepsy limited his ability to perform work and that, eventually, he stopped working altogether due in large part to the service-connected narcolepsy.  See, e.g., statement from the appellant, received in January 2016; Decision Review Officer hearing transcript, dated in October 2002.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the record and is on appeal as part and parcel to the claim for a higher initial rating for narcolepsy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a separate compensable initial rating for confusion, irritability, and/or sexual dysfunction associated with narcolepsy, to include as due to medications for narcolepsy; entitlement to service connection for a low back disability, to include as secondary to narcolepsy; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's narcoleptic episodes consist of falling asleep and sometimes waking in an agitated state; they are analogous to minor seizures because the periods of falling asleep involve a brief interruption in consciousness.

2.  Resolving reasonable doubt in the appellant's favor, throughout the rating period, the Veteran's narcolepsy was productive of interruptions in consciousness comparable to at least 10 minor seizures weekly, on average.


CONCLUSION OF LAW

For the entire rating period, the criteria for a rating of 60 percent, and no higher, for narcolepsy were met. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Codes 8108, 8911 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant's appeal for a higher initial rating for narcolepsy arises from her disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the appellant the required statement of the case in September 2015.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's VA treatment records, identified and available private treatment records, Social Security Administration (SSA) records, and lay witness statements from the Veteran, the appellant, and the Veteran's friends and children have been obtained and/or associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, VA examinations were provided in June 2001 and January 2008 and a VA opinion was obtained in December 2013 as to the claim for entitlement to service connection for narcolepsy, which was granted in the December 2013 rating decision.  The information provided in those examination reports and opinion are relevant to the issue of entitlement to a higher initial rating for narcolepsy.  The examiners who conducted the examinations considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include descriptions of the Veteran's narcoleptic episodes as well as the frequency of those episodes.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The December 2013 VA opinion includes a summary of the record, to include descriptions in the record of the Veteran's narcoleptic episodes.  The examinations and opinion provide an adequate basis for rendering a decision on the issue of entitlement to a higher initial rating for narcolepsy.  Therefore, the Board finds the examinations and the opinion to be adequate for decision-making purposes, and that a further VA opinion is therefore not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with Board Remand

As noted in the Introduction, the Board remanded the issue of entitlement to a higher initial rating for narcolepsy in October 2014.  In relevant part, the October 2014 Board remand directed the AOJ to issue a statement of the case as to that issue pursuant to the holding of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The AOJ was asked to certify the issue for appellate consideration if the appellant perfected an appeal with respect to the issue.  Pursuant to the October 2014 Board remand, the AOJ issued a statement of the case in September 2015 as to entitlement to a higher initial rating and, following the appellant's perfecting of an appeal, certified the issue to the Board for appellate consideration.  Accordingly, the Board finds that VA at least substantially complied with the October 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's narcolepsy has been assigned an initial rating of 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8108.  Diagnostic Code 8108 directs that narcolepsy is to be rated as epilepsy, petit mal.  The ratings for epilepsy, petit mal, are listed under 38 C.F.R. § 4.124a, Diagnostic Code 8911.

Diagnostic Code 8911 directs that epilepsy, petit mal, is to be rated under the general rating formula for minor seizures.  Under the general rating formula for minor seizures, a 10 percent rating is warranted when there is a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted when there has been at least one major seizure in the last two years; or at least two minor seizures in the last six months.  A 40 percent rating is warranted when there has been at least one major seizure in the last six months or two major seizures in the last year; or an average at least five to eight minor seizures weekly.  A 60 percent rating is warranted when there has been an average of at least one major seizure in four months over the last year; or nine to ten minor seizures per week.  An 80 percent rating is warranted when there has been an average of at least one major seizure in three months over the last year; or more than 10 minor seizures weekly.  A maximum 100 percent rating is warranted when there has been an average of at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.

For purposes of rating under the general rating formula for minor seizures, a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).

To warrant a rating the seizures must be witnessed or verified at some time by a physician.  In addition, regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized. 38 C.F.R. § 4.121.

Analysis

The appellant seeks a higher initial rating for narcolepsy.  The December 2013 rating decision granted an initial rating of 10 percent for the narcolepsy from April 19, 2001, the date of receipt of the Veteran's claim for service connection for that disability.  The applicable rating period is from April 19, 2001, the effective date for the award of service connection for narcolepsy.  See 38 C.F.R. § 3.400.

At the September 2006 Board hearing, the Veteran testified that his medications for narcolepsy allow him to stay awake for three to four hours at a time.  The appellant testified that the Veteran fell asleep while driving, while sitting on the couch, and while eating.

The record includes numerous lay witness statements from the Veteran's friends and children.  The statements describe witnessing the Veteran falling asleep while stopped at a red light, while addressing a ball on the golf course, in the middle of a conversation, while eating, during business meetings, and in several other situations.  In one statement dated in August 2004, the Veteran's daughter states that the Veteran would sometimes wake from the narcoleptic episodes "very aggravated and eerie."  In a statement dated in April 2013, A. C. M. states that the Veteran would fall asleep if he sat for more than 15 minutes.  In a statement dated in April 2015, A. P. states that the Veteran's narcoleptic episodes would sometimes last for 10 to 30 minutes.

At the June 2001 VA examination, the Veteran reported being on Ritalin for the narcolepsy, and that he has narcoleptic episodes up to 10 to 15 times per day, during which he would "nod off or doze off."  The episodes could occur at any time and under any circumstances, including when he was standing up.  The Veteran did not clearly define a history of hypnagogic hallucinosis or hypnopompic hallucinosis, and he denied sleep paralysis or cataplexy.  The Veteran did not have any apparent narcoleptic episodes during the examination.

At the January 2008 VA examination, the Veteran reported that he sleeps for between 12 and 15 hours per day, and that he took trazadone and Ritalin for his narcolepsy.  The examiner was unable to ascertain a history of hypnagogic hallucinations or cataplexy.  The Veteran was fully awake and alert during the examination.

The December 2013 VA examiner noted that the record reflects a diagnosis of narcolepsy and a prescription of Ritalin for the condition.

The VA treatment records show that in December 2001, the Veteran had "perhaps some cataplexy" associated with his narcolepsy.  In March 2003, the Veteran reported that he would fall asleep "all day" if not on Ritalin.  He reported mild cataplexy.  In September 2005, the Veteran reported that his narcolepsy symptoms were not entirely controlled on his current dose of Ritalin.  In June 2006, his narcolepsy was described as well controlled on Ritalin.  At a December 2006 visit, the Veteran fell asleep throughout the interview.  Subsequent treatment notes reflect an ongoing diagnosis of narcolepsy with cataplexy and a continued prescription for Ritalin.

The private treatment records show that the Veteran had a relapse of Hodgkin's lymphoma in mid-2008.  He required admissions later in 2008 due to the progression of the disease.  The Veteran's death certificate reflects that he died of lymphoma in January 2009.

In summary, the record shows that, throughout the rating period, the Veteran had a confirmed diagnosis of narcolepsy, that his narcoleptic episodes involved falling asleep and sometimes waking in an agitated stated, and that such episodes were witnessed or verified by a physician.  As to the frequency of the narcoleptic episodes, the Veteran reported to the June 2001 VA examiner that he experienced 10 to 15 narcoleptic episodes per day.  In addition, the other evidence of record, particularly the many lay witness statements from the Veteran, the appellant, the Veteran's children, and the Veteran's friends indicate that the narcoleptic attacks occurred multiple times per day in a variety of circumstances.  Given the consistency of the statements and the lack of evidence directly contradicting the statements, the Board finds them to be competent evidence as to the nature and frequency of the Veteran's narcoleptic episodes.  See 38 C.F.R. § 4.121.

Furthermore, the Board finds that the Veteran's narcoleptic episodes were analogous to minor seizures because the periods of falling asleep can be considered the equivalent of a brief interruption in consciousness.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).  However, the evidence does not show that any of the Veteran's narcoleptic episodes were analogous to major seizures, as there is no indication in the record that the episodes ever involved generalized tonic-clonic convulsion.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  As such, the evidence does not show that the Veteran experienced a narcoleptic event comparable to a major seizure at any time during the rating period.

In that regard, the Board acknowledges the appellant's assertion that the Veteran averaged at least one major seizure or more per month over the past year.  See statement from the appellant, received in January 2016.  However, the record is absent for evidence that, at any time during the rating period, the Veteran experienced a narcoleptic episode that involved generalized tonic-clonic convulsion.  Moreover, there is no indication that such an episode was ever witnessed or verified by a physician.  See 38 C.F.R. § 4.121.  Therefore, the Board concludes that the appellant's assertion is inconsistent with and unsupported by the other evidence of record, and is not probative in showing that the Veteran experienced an average of one major seizure per month over any 12-month period during the rating period consistent with the criteria for a 100 percent rating under Diagnostic Code 8911.

In view of the above, resolving any reasonable doubt in the appellant's favor, the Board finds that, throughout the rating period, the Veteran's narcolepsy was productive of, on average, at least 10 minor seizures weekly; however, it was not productive of any major seizures.  Accordingly, the criteria for a rating of 60 percent, and no higher, for the Veteran's narcolepsy were met throughout the rating period.  Accordingly, there is no basis for staged rating of the Veteran's narcolepsy pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent the appellant seeks a rating in excess of 60 percent for narcolepsy, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has additionally considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, 22 Vet App 111, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's narcolepsy with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the record reflects that the Veteran's narcolepsy was manifested in episodes of the Veteran falling asleep, which, as noted above, are analogous to minor seizures.  Such manifestations are expressly contemplated by the relevant rating criteria.

The Board notes that the appellant has asserted that the Veteran experienced irritability, confusion, and sexual dysfunction associated with narcolepsy, to include as due to medications for narcolepsy.  See statement from the appellant, received in January 2016.  The Board acknowledges that such manifestations are not considered in the Diagnostic Code for narcolepsy.  Therefore, the Board herein remands the issue of entitlement to separate ratings for such manifestations in the REMAND section below.

The Board further acknowledges that the Veteran's disability had an impact on employment.  The Veteran stated that the narcolepsy limited his ability to work more than two or three hours per day due to the narcoleptic sleeping episodes.  See January 2008 VA examination.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual given the nature of the disability, and are taken into account by the schedular rating.  In the absence of exceptional or unusual symptoms, the Board need not determine whether the Veteran's disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  Therefore, referral for extra-schedular consideration is not warranted.

Additionally, neither the Veteran nor the record raises the possibility of an extraschedular rating based on collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board notes that under Johnson, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating of 60 percent, and no higher, for narcolepsy is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Separate Ratings

The appellant asserts that the Veteran experienced irritability, confusion, and sexual dysfunction associated with the service-connected narcolepsy, to include as due to medications he took for the narcolepsy.  See statement from the appellant, received in January 2016.  The record reflects that the Veteran was prescribed Ritalin, also listed as methylphenidate in the medical record, for his narcolepsy throughout the rating period.  Irritability, confusion, and decreased libido are all known significant adverse reactions to methylphenidate.  See UpToDate, http://www.uptodate.com/contents/methylphenidate-drug-information?source=search_result&search=Methylphenidate&selectedTitle=1%7E106 (last visited July 26, 2016).  However, the record reflects that the Veteran was prescribed a large number of other medications for nonservice-connected disabilities that may produce similar side effects.  Accordingly, it is unclear whether the Veteran's irritability, confusion, and/or sexual dysfunction were attributable to his narcolepsy and/or his narcolepsy medications.  Therefore, the Board finds that the issue must be remanded so that a VA opinion may be obtained as to whether the Veteran's irritability, confusion, and/or sexual dysfunction were associated with his narcolepsy, to include as due to his medications for that disability, such that separate ratings may be awarded for such manifestations.

Service Connection for a Low Back Disability

The appellant asserts that the Veteran had a low back disability that was etiologically related to his active service.  The record reflects that the Veteran put forth several theories as to how the low back disability was related to his service, to include that he injured his lower back in a motor vehicle accident after falling asleep due to his service-connected narcolepsy.  In July 2015, a VA examiner reviewed the record and provided opinions as to the likely etiology of the Veteran's low back disabilities.  In his report, the examiner states, "I was also asked to provide an opinion as to whether it is at least as likely or not that the Veteran's back disability was caused by or aggravated by his service-connected narcolepsy.  The lay statement from J.M. was noted indicating that he witnessed the Veteran falling asleep while driving.  On the Social Security Disability Questionnaire it notes that he was in a car accident.  It does not note the year of that.  Dr. Collo noted a car accident in 1974.  I cannot resolve without resort to mere speculation if the car accident in 1974 occurred secondary to his narcolepsy.  I also cannot resolve without resorting to mere speculation if the Veteran aggravated his back in a car accident."  The examiner provides no explanation as to why the opinions cannot be provided without resort to mere speculation.

When an examiner is asked to render an etiology opinion and determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In that regard, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. At 389.  In this case, because the July 2015 VA examiner provided no explanation as to why the opinions requested could not be provided without resort to mere speculation, it is unclear whether the examiner invoked the phrase "without resort to mere speculation" as a substitute for full consideration of the available medical facts or as an assessment arrived at following full consideration of those facts.  As such, the Board finds the opinion to be inadequate, and that the matter must be remanded for a VA addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Entitlement to a TDIU

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the appellant's claim for a higher initial rating for narcolepsy.  See Rice, 22 Vet. App. 447.  As the RO has not yet notified the appellant of the factors pertinent to a claim for entitlement to a TDIU and has not yet considered the issue in the first instance, the issue must be remanded to the RO for appropriate development and initial adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant a notification letter with respect to entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Complete any necessary development in view of the appellant's response to the above notification letter, to include obtaining any VA medical opinions deemed warranted.

3.  Forward the record and a copy of this Remand to a VA clinician qualified to provide the opinion requested below.  The clinician selected must indicate that the record was reviewed.  The clinician is asked to respond to the following:

1)  List the medications prescribed for the Veteran's narcolepsy during the rating period from April 19, 2001, through the Veteran's death in January 2009.

2)  Is it at least as likely as not (50 percent probability) that a chronic disability manifested by irritability, confusion, and/or sexual dysfunction described in the record, to include by the appellant in her January 2016 statement, were caused by, proximately due to, or aggravated by the Veteran's service-connected narcolepsy, to include as due to the medications prescribed for the narcolepsy.

The examiner must provide an adequate rationale for any opinion provided.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  The question of aggravation must be addressed directly.  An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

4.  Forward the record and a copy of this Remand to the VA examiner who provided the July 2015 opinion as to the Veteran's low back disabilities or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  The examiner is asked to respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any of the Veteran's low back disabilities present during the appeal period or in proximity thereto were caused by, proximately due to, or aggravated by his service-connected narcolepsy, to include a motor vehicle accident.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  The question of aggravation must be addressed directly.  An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner is asked to consider the Veteran's report in a March 1998 seizure questionnaire provided by the Social Security Administration that he had a car accident because he fell asleep and hit another car.  The examiner's attention is also drawn to a May 2010 lay statement from J.M. asserting that he witnessed the Veteran falling asleep while driving. 

A full and complete rationale for any opinion expressed is required.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of any evidence, the examiner should state what evidence would be needed for an opinion to be provided.

5.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the appellant and her representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


